Citation Nr: 0932195	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  07-11 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include mood disorder (claimed as depression and 
stress).

2.  Entitlement to service connection for hypertension 
(claimed as secondary to depression and stress).

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

4.  Entitlement to an initial compensable rating for 
dyspepsia with irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1993 to February 
1996.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland that, in part, granted service 
connection for bilateral pes planus and dyspepsia with 
irritable bowel syndrome, assigning a 0 percent 
(noncompensable) rating for each disability, effective 
February 27, 2004, and denied service connection for mood 
disorder and hypertension.  The Veteran timely perfected an 
appeal of these determinations to the Board.  The RO also 
denied service connection for sleep apnea and seizure 
disorder due to head trauma.  Although the Veteran initiated 
an appeal of these determinations, he withdrew these claims 
in April 2004.

In a March 2007 rating decision, the RO increased the rating 
for bilateral pes planus to 10 percent, effective February 
27, 2004.  Because the increase in the evaluation does not 
represent the maximum rating available for the disability, 
the Veteran's claim for a higher rating remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The issues of entitlement to service connection for a 
psychiatric disorder, to include mood disorder (claimed as 
depression and stress), and for hypertension (claimed as 
secondary to depression and stress) and entitlement to an 
initial compensable rating for dyspepsia with irritable bowel 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Since the February 27, 2004 effective date of service 
connection, the Veteran's bilateral pes planus has more 
nearly approximated severe bilateral flatfoot.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 30 percent rating, but no higher, for 
bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5276 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection for bilateral pes planus in the December 
2004 rating decision, he was provided notice of the VCAA in 
March 2004.  The VCAA letter erroneously treated the 
Veteran's claim for service connection for bilateral pes 
planus as a claim for a higher rating and indicated the types 
of information and evidence necessary to substantiate a claim 
for increase, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thus, in this case, the 
Veteran was, albeit in error, properly notified of the 
information and evidence needed to substantiate his 
subsequent claim for a higher rating.  Thereafter, the 
Veteran received additional notice in March 2006, pertaining 
to the downstream disability rating and effective date 
elements of his claim, with subsequent readjudication in a 
March 2007 supplemental statement of the case (SSOC).  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also 
Mayfield, 444 F.3d 1328; Pelegrini, 18 Vet. App. 112.

Moreover, it is well to observe that service connection for 
bilateral pes planus has been established and an initial 
rating for this condition has been assigned.  Thus, the 
Veteran has been awarded the benefit sought, and such claim 
has been substantiated.  See Dingess, 19 Vet. App. at 490-
91.  As such, 38 U.S.C.A. § 5103(a) notice is no longer 
required as to this matter, because the purpose for which 
such notice was intended to serve has been fulfilled.  Id.  
Also, it is of controlling significance that, after awarding 
the Veteran service connection for bilateral pes planus and 
assigning an initial disability rating for this condition, he 
filed a notice of disagreement contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a statement of the case (SOC) that addressed the 
initial rating assigned for this disability, included notice 
of the criteria for a higher rating for that condition, and 
provided the Veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
Veteran has done by perfecting his appeal.  See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105 (West 2002).  Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of this claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examination reports, and statements 
from the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

Higher Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher evaluation; otherwise, the lower evaluation will 
be assigned.  See 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

The Veteran's bilateral pes planus has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2008).  Under this code, a 10 percent rating is 
assigned for moderate bilateral acquired flatfoot with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendon Achilles, and pain on manipulation and 
use of the feet.  A 30 percent rating is assigned for severe 
acquired bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent rating is assigned 
for pronounced acquired bilateral flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.

After review, the Board finds that the Veteran's bilateral 
pes planus warrants a 30 percent rating since the February 
27, 2004 effective date of service connection.  

A July 2004 VA examination report reflects complaints of 
bilateral flatfeet aggravated by prolonged standing and 
walking, and a history of using over-the-counter arch and 
shoe inserts.  Examination revealed no hindfoot valgus 
deformity, no tightening of the tendo Achilles, no tenderness 
on manipulation, no calluses or corns, no hallux valgus or 
hammertoe deformity, and no uneven wear of the shoes.

An October 2004 VA examination report reflects complaints of 
bilateral flatfeet aggravated by prolonged standing and 
walking, and a history of using over-the-counter arch and 
shoe inserts.

A June 2005 VA treatment note reflects complaints of painful 
flatfeet and findings of pes planus valgus with forefoot 
valgus, and that the Veteran was casted for orthotics.

A May 2006 VA examination report reflects complaints of very 
painful feet as well as swelling in both feet at the end of 
the day.  The Veteran stated that he is able to stand or walk 
for only 30 minutes at a time due to pain.  The examiner 
observed that the Veteran has marked pes planus deformity 
bilaterally in the non-weightbearing position that was 
further noted with weightbearing.  There was no effusion or 
erythema but there was pain with palpation of the plantar 
surface in the arches bilaterally.  Diagnoses included 
bilateral pes planus and bilateral plantar fasciitis.

Given the above, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that, since the February 27, 
2004 effective date of service connection, the Veteran's 
bilateral pes planus has more nearly approximated severe 
bilateral flatfoot.  The May 2006 examiner observed that the 
Veteran has marked pes planus deformity bilaterally.  
Although the examiner did not identify objective findings 
such as pronation or abduction, the examiner nevertheless 
described the Veteran's disability as marked.  In addition, 
although no pain on manipulation was noted at the July 2004 
examination, pain was noted on manipulation at the May 2006 
examination, so much so that the examiner added a diagnosis 
of plantar fasciitis.  Thus, the record indicates pain on 
manipulation and use accentuated.  Further, the Veteran has 
always reported that his bilateral pes planus is aggravated 
by prolonged standing and walking and, at the May 2006 
examination, he specifically reported swelling at the end of 
the day.  Thus, there is an indication of swelling on use.  
There were, however, no characteristic callosities.  
Nevertheless, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that his bilateral pes planus warrants 
a 30 percent rating.

Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's bilateral pes planus.  Rather, the 
evidence shows that he has been working throughout the appeal 
period, to include as a security guard, which presumably 
requires standing and walking.  As a result, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell, 9 Vet. App. at 339 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A 30 percent rating for bilateral pes planus is granted, 
subject to the provisions governing the award of monetary 
benefits.


REMAND

As regards the claim for service connection for a psychiatric 
disorder, to include mood disorder (claimed as depression and 
stress), the Board notes that there may be outstanding 
pertinent service treatment records.  A January 1996 letter 
from a chaplain at Fort Stewart reflects that the Veteran was 
in counseling for personal and stress-related issues.  A July 
2004 VA mental disorders examination report reflects that the 
Veteran was seen for a month and a half in psychotherapy when 
he was in Korea as well as in Georgia.  However, the service 
treatment records of record do not contain any psychiatric 
treatment notes.  Thus, the RO should attempt to obtain all 
additional, outstanding service treatment records from the 
National Personnel Records Center (NPRC), the Yongsan Health 
Clinic (the Veteran was treated for a nonpsychiatric 
condition at this facility in December 1995) or an affiliated 
psychiatric clinic, and the Department of the Army.  The RO 
is reminded that VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159(c).

In addition, the record reflects that the Veteran may have 
had a psychiatric disorder prior to entering service.  The 
July 2004 VA mental disorders examination report reflects the 
Veteran's pre-military history of losing a baby, losing his 
mother, and of experiencing childhood sexual abuse, and the 
examiner's statement that the Veteran presented significant 
pre-existing or pre-military difficulties of adjustment.  
Further, in an April 2006 examination report, the same 
examiner noted that the Veteran entered service having a 
depressive history with pre-existing or pre-military 
adjustment.  Thus, further examination is warranted to 
determine whether the Veteran's psychiatric disorder, to 
include mood disorder, represents a permanent worsening of a 
pre-existing disorder during service.

As regards the claim for hypertension, the Board initially 
notes that, as the issue of a psychiatric disorder, to 
include mood disorder, is being remanded for further 
development, the issue of hypertension as secondary to a 
psychiatric disorder should also be remanded.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Moreover, the 
Veteran's service treatment records reflect elevated blood 
pressure readings in October 1993, December 1993, June 1994, 
December 1994, March 1995, April 1995, June 1995, and August 
1995.  Further, a November 1999 VA treatment note reflects an 
elevated blood pressure reading of 150/70 and an April 2000 
VA treatment note reflects a past medical history of 
borderline hypertension, citing the November 1999 reading.  
Thus, additional development is warranted to obtain a VA 
medical opinion as to whether his current hypertension had 
its onset in service or within one year thereafter, or is 
otherwise related to service.

As regards the dyspepsia with irritable bowel syndrome, the 
Board notes that the Veteran was last examined for this 
disability in July 2004, over 5 years ago.  At that time, he 
reported a history of dyspepsia and irritable bowel syndrome, 
noting past treatment for chronic abdominal discomfort, 
chronic diarrhea which was treated a year ago, and vomiting 
two months ago with some blood.  During an April 2006 
conference with a decision review officer, the Veteran stated 
that his irritable bowel syndrome symptoms include bloating, 
excessive gassiness, and loose bowels, which recur weekly, 
indicating a possible worsening of his disability since the 
above examination.  In addition, the record only contains VA 
treatment notes from the Washington VA Medical Center (VAMC) 
dated through May 2006, at which time he complained of 
vomiting and diarrheal stools on occasion.  Therefore, 
additional development is warranted to obtain a new VA 
examination and to obtain the Veteran's most current VA 
medical records, pursuant to 38 C.F.R. §3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake all 
appropriate actions to obtain any service 
treatment records regarding psychiatric 
treatment from Fort Stewart and Yongsan 
Health Clinic, to include but not limited 
to contacting the NPRC, the Yongsan Health 
Clinic or an affiliated psychiatric 
clinic, and the Department of the Army.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his psychiatric disorder, to 
include mood disorder.  His claims file 
should be available to the examiner and 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(meaning at least 50 percent probable) 
that the Veteran's psychiatric disorder, 
to include mood disorder, was incurred in, 
or aggravated by, service.  If it is 
determined that the Veteran's psychiatric 
disorder clearly and unmistakably existed 
prior to service, an opinion must be 
provided, addressing (1) whether the 
Veteran's psychiatric disorder increased 
in severity in service; and, if so, (2) 
whether such increase in severity 
represented the natural progression of the 
disease, or was aggravated beyond the 
natural progress of the disease 
(representing a permanent worsening of 
such disability).  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the aggravation.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his hypertension.  His claims 
file should be available to the examiner 
and reviewed in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(meaning at least 50 percent probable) 
that the Veteran's hypertension had its 
onset in service or within one year 
thereafter, or is otherwise related to 
service.  The examiner should also provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's 
hypertension is secondary to his 
psychiatric disorder, to include mood 
disorder.  A complete rationale should be 
given for all opinions and conclusions.

4.  Obtain all outstanding records of 
treatment for the Veteran's dyspepsia with 
irritable bowel syndrome from the 
Washington VAMC since June 2006.

5.  Schedule the Veteran for a VA 
gastrointestinal examination to determine 
the current severity of his dyspepsia with 
irritable bowel syndrome.  His claims file 
should be available to the examiner and 
reviewed in conjunction with the 
examination.  

The report should set forth all objective 
findings regarding dyspepsia with 
irritable bowel syndrome, particularly the 
current severity of symptoms.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

6.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided an SSOC and afforded the 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


